DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to communication from applicant received on January 14, 2022.     
 
Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, “one another other in the kernel space” should be changed to “one another in the kernel space”.  Appropriate correction is required.

Response to Amendment
Applicant's submission filed on January 14, 2022 has been entered. Claims 1-20 are pending in the current application. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 5-8, 11-12, 14-15, 17, and 19-20 recite the terminology “parameter”. The term “parameter” is significantly broader than the term “stride parameter”, in which the term “stride parameter” has been used throughout the specification. Since the specification is limited to specifically using only a stride parameter as a type of parameter to perform the claimed limitations, and use of the term parameter alone would include any parameter outside of and including a stride parameter (i.e. parameter is broader than stride parameter), then solely using the term parameter to perform the claimed limitations is considered new matter, as the specification does not provide support for using any other parameter outside of a stride parameter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (hereinafter Collins, US Publication No. 2002/0144001) in view of Fitch et al. (hereinafter Fitch, US Publication No. 2014/0317219).

Regarding claim 1, Collins teaches:
A system, comprising: 
a memory and at least one pair of first registers…at least one pair of second registers (See claims 40 and 42 of Collins. Claim 40 recites “programming at least one doorbell register, the at least one doorbell register programmable with at least one of a memory mapped doorbell address and doorbell data, the doorbell data in each at least one doorbell register causing one associated at least one completion queue to generate an entry in the event queue when at least one completion status is stored in the one associated at least one completion queue.” Claim 42 recites “wherein each doorbell address is a doorbell stride from each other, a doorbell stride being a relative offset of each doorbell address.”); and 
a processor coupled to a processor-local bus (See abstract “The host interface is connected to a memory by a local bus. The link interface is connected to a network. The packet processing engine moves data between the host interface and the link interface.” See [0040] “A host interface 18 which may connect to a bus 22 (e.g., Peripheral Component Interface (PCI), PCI-X, H16, etc.) interconnects system memory with channel adapter 10.”), the processor mapping the first registers…and the second registers … based on a parameter, the at least one pair of first registers being separated …by the parameter and the at least one pair of second registers being separated … by the parameter (See [0075] “CQ doorbell registers 164 represent memory mapped doorbell space in main memory. Local bus writes by software to CQ doorbell registers 164 may be referred to as completion queue doorbells since they may share the same memory mapped region allocated for a channel adapter doorbell tokens.” See [0076] “A doorbell stride refers to the relative offset of each completion queue doorbell address in the memory mapped space designated for completion queue doorbells. For example, a channel adapter may support an 8K byte doorbell stride, meaning that within the memory mapped space allocated for completion queue doorbells, each doorbell register decoded by a channel adapter is offset by 8K bytes.” Furthermore, see claims 40 and 42 of Collins.).  

Fitch teaches:
A system, comprising: 
a non-volatile memory express (NVMe) device comprising a memory (See Fig. 4, elements 80 and 85, and paragraph [0034]) and at least one pair of first registers that are mappable into a kernel space and at least one pair of second registers that are mappable into a user space (See [0058] “The QP/CQ are a chunk of kernel memory, and by mapping this memory to user space, an extra copy of the work requests and completions can be avoided. This mapping step may be implemented as a further optimization to reduce the work request and work completion processing overhead.” See [0055] “Then, in one embodiment, as shown in FIG. 8 at 356, a dedicated queue pair (QP) is created by calling a standard OFED Verbs API call.”), the pair of first registers comprising a submission queue register and a completion queue register, and the pair of second registers comprising a submission queue register and a completion queue register (See [0036] “Work requests and other commands are "posted" to a send queue or receive queue of a QP represented as i/o work queue 79 in FIG. 4. That is, "read", "write", and "sends" commands are posted to a send queue. "receives" are posted to a receive queue.” A QP in the prior art comprises a submission/send queue. See [0010] “The notification(s) are received at a respective completion queues (CQ) 33, 36 of each respective core, and the application reads/processes the CQ to know when the data request is completed.”) that are adjacent to one another in the user space (See Figure 2, in which the command queues 33 are adjacent to the send queues 31. See [0010] “In FIG. 2, a user application via a controller interface 35 creates a work request(s) e.g., write, write a block of data to a specified location, e.g., a sector x, and fetch data for user at an address "y". This work request(s) is (are) placed in a respective command queue or send queue (SQ)” See [0058] “The method associates a completion queue to a QP such that, when a QP is created, the user has to tell the OFED framework which completion queue to use for completed send/read/write and completed receives via the OFED standard. Thus, in a further step, there is performed checking the completion queues for completion of posted work requests as depicted at step 367, FIG. 8. The QP/CQ are a chunk of kernel memory, and by mapping this memory to user space, an extra copy of the work requests and completions can be avoided.” The prior art teaches send queues and completion queues to be adjacent to each other, in which the QP comprises a send/submission queue.); and 
a processor coupled to a processor-local bus (See [0062] “The CPUs 411 are interconnected via a system bus 412” See [0015] “A queued, byte addressed system and method for accessing flash memory and other non-volatile storage class memory that reduces the burden on the internal busses of the hardware (e.g., PCI bus that connects hardware to the computing system)” See [0016] “In one embodiment, the system and method incorporates the NVM on a local PCI card (bus) and characterizes it as remote memory in the OFED.TM. framework. Thus, the OFED.TM. standard RDMA Read/Write directives can be used.”), the processor mapping the first registers into the kernel space and the second registers into the user space (See [0058] “The QP/CQ are a chunk of kernel memory, and by mapping this memory to user space, an extra copy of the work requests and completions can be avoided. This mapping step may be implemented as a further optimization to reduce the work request and work completion processing overhead.”) 

Examiner Note: As understood by examiner, Figures 6 and 7 of prior art Fitch correspond to the teachings found in Figures 3, 6, 7 and 8 of the instant application.

Prior art Collins teaches mapping registers based on a stride parameter. Prior art Fitch teaches mapping a register(s) into user space virtual memory, but does not teach 

Regarding claim 2, Fitch teaches:
The system of claim 1, wherein registers of the pair of first registers are adjacent to one another other in the kernel space (See rejection of claim 1, which teaches the registers to be adjacent to each other, and mapped in both the user space and kernel space.).  

Regarding claim 3, Fitch teaches:
The system of claim 2, wherein the memory comprises a first predetermined number of first registers (See [0058] “The QP/CQ are a chunk of kernel memory, and by mapping this memory to user space, an extra copy of the work requests and completions can be avoided. This mapping step may be implemented as a further optimization to reduce the work request and work completion processing overhead.”), and the processor comprises a second predetermined number of processing entities (See Figure 2, Core 0…Core N.), and 
wherein the first predetermined number of first registers is greater than the second predetermined number of processing entities (See Fig. 2. See [0010] “FIG. 2 shows an example of the NVMe standard block device access for a multi-core (multiprocessing) system 30 which interprets memory as a hard disk” See [0010] “This work request(s) is (are) placed in a respective command queue or send queue (SQ) such as SQ 31 associated with a first computing device (e.g., processor Core, and SQ 34 associated with another computing device (e.g., processor Core n). As shown, each core 31, 34 of the multi-core (multiprocessing) system is in communication with the controller device 35 that is configured to process the queue entries for each host or core.” In view of figure 2, there are more SQ and CQ registers (i.e. second predefined number) than processing cores/entities (i.e. first predefined number.), as there is an SQ and CQ register per core.).  

Regarding claim 4, Fitch teaches:
The system of claim 2, wherein the processor-local bus comprises a Peripheral Component Interconnect Express (PCIe) bus (See [0015] “A queued, byte addressed system and method for accessing flash memory and other non-volatile storage class memory that reduces the burden on the internal busses of the hardware (e.g., PCI bus that connects hardware to the computing system)” See [0016] “In one embodiment, the system and method incorporates the NVM on a local PCI card (bus) and characterizes it as remote memory in the OFED.TM. framework. Thus, the OFED.TM. standard RDMA Read/Write directives can be used.” See Fig. 4, elements 80 and 85, and paragraph [0034].).  

Regarding claim 4, Collins teaches:
The system of claim 2, wherein the processor-local bus comprises a Peripheral Component Interconnect Express (PCIe) bus (See abstract “The host interface is connected to a memory by a local bus. The link interface is connected to a network. The packet processing engine moves data between the host interface and the link interface.” See [0040] “A host interface 18 which may connect to a bus 22 (e.g., Peripheral Component Interface (PCI), PCI-X, H16, etc.) interconnects system memory with channel adapter 10.”).  

Regarding claim 5, Collins teaches:
The system of claim 2, wherein a value of the parameter is greater than or equal to a page size in the user space (See [0038] “A memory page may be, for example, 4K locations in size.” See [0076] “For example, a channel adapter may support an 8K byte doorbell stride, meaning that within the memory mapped space allocated for completion queue doorbells, each doorbell register decoded by a channel adapter is offset by 8K bytes.” See [0077] “A particular channel adapter may implement variable doorbell strides within the channel adapter. For example, a 4K doorbell stride may use address bits 19-12. A 16K doorbell stride may use address bits 21-14, etc. Supporting multiple doorbell strides allows software flexibility in the amount of memory allocated to support memory mapped completion queue doorbells and work queue doorbells.”).  

Regarding claim 6, Collins teaches:
The system of claim 2, wherein a value of the parameter is greater than a size of the first registers (See rejection of claim 5. Such limitation is obvious in view of prior art Collins, since Collins teaches implementing variable doorbell strides for added flexibility in the amount of memory allocated to support memory mapped doorbell registers. Setting the stride so that a stride between the registers is greater than a size of the registers provides such flexibility, and falls within the scope of permitting a variable stride parameter.).  

Regarding claim 7, Collins teaches:
The system of claim 2, wherein a value of the parameter is less than a page size in the user space (See rejection of claim 5. Such limitation is obvious in view of prior art Collins, since Collins teaches implementing variable doorbell strides for added flexibility in the amount of memory allocated to support memory mapped doorbell registers. Setting the stride to be less than a virtual memory page size provides such flexibility, and falls within the scope of permitting a variable stride parameter.).  

Regarding claim 8, Collins teaches:
The system of claim 2, wherein a value of the parameter places a pair of second registers into a single page of the user space (See rejection of claim 5. Such limitation is obvious in view of prior art Collins, since Collins teaches implementing variable doorbell strides for added flexibility in the amount of memory allocated to support memory mapped doorbell registers. Setting the stride to a number that allows at least two registers mapped to a virtual memory page provides such flexibility, and falls within the scope of permitting a variable stride parameter.).

Regarding claim 9, Fitch teaches:
The system of claim 2, wherein: 
the processor further presents a virtual machine (See Fig. 7, in which element 110 NVMVP User space Client corresponds to the claimed virtual machine.); and 
at least one pair of second registers is mapped into a virtual memory associated with the virtual machine (See element 105 in Figures 6 and 7. See [0045] “Here, in FIGS. 6 and 7, the system 100, 100′ includes components configured to provide “Zero copy” data transfer along path 175 between an application buffer 105, (i.e., a registered area in host memory or DRAM) and the registered NVM 102 (in the context of OFED framework, data is transferred directly from one registered buffer in NVM to another registered buffer in a virtual memory 105 associated with the host device).” Registered buffer 105 is mapped into user space 110/200 and virtual memory 105.).  

Regarding claim 10, Fitch teaches:
The system of claim 2, wherein the processor further maps the second registers to be accessible by a user space application without intervening kernel layers (See rejection of claim 1 in view of Fitch. See Figures 6 and 7 in which registered buffer 105 is mapped to user space and accessible by a user space application without intervening kernel layers.).  

Claim 11 and claim 17 are rejected for the same reason as claim 1. Claim 13 and claim 18 are rejected for the same reason as claim 2. Claim 14 and claim 19 are rejected for the same reason as claim 5. Claim 16 is rejected for the same reason as claim 9. Claim 15 and claim 20 is rejected for the same reason as claim 7. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Fitch in view of Rao (US Publication No. 2009/0122627).

Regarding claim 12, Rao teaches:
The method of claim 11, further comprising reading, by the processor, the parameter from a memory of the NVMe device (See [0017] “In various embodiments, storage 106 may be configured to store and output address strides of different sizes during operation of a host apparatus. The storage 106 may be a storage element that is incorporated into digital memory device 114 for the purpose of storing and outputting address strides, or in other embodiments may be implemented into currently existing storage elements such as a mode register.”).

Prior art Collins teaches mapping registers based on a stride parameter.  It would have been obvious before the effective filing date of the claimed invention to combine the doorbell register management system of Collins with the programmable stride memory system of Rao to improve memory management and maintain efficient data usage by providing variable stride sizes as opposed to a constant variable stride size, increasing stride flexibility. 

Response to Arguments
In regards to Applicant's arguments filed January 14, 2022, although deletion of the word “distance” from the claims has overcome previous specification objection and previous 112(a) rejection, such broadening amendment has resulted in a new grounds for rejection under 112(a) regarding new matter, and such broadening amendment has made prior art applicable to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139